DETAILED ACTION
The following Office action concerns Patent Application Number 16/372,018.  Claims 1-9 and 11-20 are pending in the application.  Claims 14-20 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed November 1, 2022 has been entered.
The previous rejection of claim 1-13 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous grounds of rejection under 35 USC 103 over Cheon et al in view of Jin are withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Cheon et al (US 2003/0039860) in view of Hu et al (US 2010/0233361).
Cheon et al teaches core-shell particles comprising a chromium core and a palladium shell (par. 33-34).  The particles have a diameter of 1-100 nm (par. 2).  The palladium shell has the same composition as the claimed shell material.  Therefore, a person of ordinary skill in the art would reasonably expect the shell to have the ability to facilitate sintering by decreasing surface energy.  The core-shell particles are dispersed in a solvent (par. 45).  Particles dispersed in a solvent constitute an aerosol ink as that term is described in the instant application.  The dispersion of particles is deposited on a substrate by spin coating (par. 63, 88).
Cheon et al does not teach the amount of particles in the ink for spin coating.
However, Hu et al teaches spin coating an ink composition onto a surface wherein the amount of silver particles in the ink is about 15 % by weight (par. 70).  A person of ordinary skill in the art would have been motivated by design need to combine the amount of particles of Hu et al with the ink of Cheon et al in order to obtain a suitable particle content for spin coating.
Claims 1-9 and 11 are rejected under 35 U.S.C. § 103 as being obvious over Chretien et al (US 7,749,300).
Chretien et al teaches bi-metallic core-shell nanoparticles comprising a chromium core and a palladium shell (col. 1, lines 17-20; col. 5, line 38; col. 6, line 67).  The nanoparticles have a diameter of 1-1000 nm (col. 8, lines 7-13).  The core has a diameter of 1-1000 nm, including, for example 2-20 nm (col. 6, lines 26-32).  The shell has a thickness of 1-1000 nm, including, for example 50-500 nm (col. 7, lines 29-31).  The nanoparticles are dispersed in a mixture of two or more solvents to form an ink (col. 9, lines 50-53).  The solvents include low and high vapor pressure solvents (col. 10, lines 20 and 27).  The solvents include terpineol (col. 10, line 24).  The amount of nanoparticles in the ink includes 5-25 % by weight (col. 10, lines 33-36).
The palladium shell has the same composition as the claimed shell material.  Therefore, a person of ordinary skill in the art would reasonably expect the shell to have the ability to facilitate sintering by decreasing surface energy.
The above disclosure is not sufficiently specific to anticipate the above listed claims.  However, the examiner submits that the selection of the instantly claimed core and shell components and resultant properties would have been obvious to a person of ordinary skill in the art since Chretien et al teaches core-shell particles comprising each the claimed components within the claimed ranges.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Chretien et al in view of Delrot et al (US 2017/0028626).
Chretien et al teaches core-shell particles dispersed in an ink as described above.  Chretien et al does not teach the Ohnesorge number of the ink.
However, Chretien et al teaches that the ink is deposited by printing (col. 1, lines 15-30; col. 9, lines 43-53).  Delrot et al teaches that the Ohnesorge number is a result-effective variable with respect to printing performance of an ink (par. 39).  A person of ordinary skill in the art would have determined the optimal Ohnesorge number for printing by routine experimentation.  Furthermore, Delrot et al teaches the claimed range of Ohnesorge number of 0.04 to 0.4 (Fig. 11).  Therefore, the claimed range of Ohnesorge number would have been obvious to a person of ordinary skill in the art.  MPEP 2144.05(II).
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Chretien et al in view of Hoffman (US 3,440,062).
Chretien et al teaches core-shell particles dispersed in a solvent as described above.  Chretien et al does not teach that the solvent includes α-terpineol.
However, Chretien et al teaches that the solvent includes terpineol (col. 10, line 24).  Hoffman teaches that α-terpineol is a suitable organic vehicle (solvent) for producing an ink containing metal particles such as palladium particles (col. 4, lines 17-25; col. 2, line 64).  It would have been obvious to a person of ordinary skill in the art to combine the α-terpineol of Hoffman with the solvent comprising terpineol of Chretien et al in order to obtain a suitable organic vehicle for dispersing metal particles.
Response to Arguments
The previous grounds of rejection have been withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 30, 2022